DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 06/21/2021.
Claims 1-20 are pending.

REASONS FOR ALLOWANCE
Per the instant Office action, claims 1-20 are considered as allowable subject matter.
The following is an Examiner’s statement of reasons for allowance:
The claimed invention involves managing replication of data from a native source configuration to a translated target configuration based on determining differences in parameters and syntax between the native configuration and target configuration. This translation occurs prior to replicating the data from the first object data store to the first target storage system.
The prior art deemed of closest relevance to the claimed invention, Muthyala et al. (US 2015/0269032), recites performing translation of a replication stream from a source format to a destination format by use of an intermediary component located within the network.
The reasons for allowance of claim 1 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “and a replication manager, stored in and executable by a controller for the first object data store, configured to: identify a first target storage system for the first storage bucket, wherein the first target storage system has a first system configuration that is different than the native system configuration; selectively translate a first native replication operation to a first target replication operation compatible with the first system configuration, wherein: the first target replication operation includes at least one translated first target operation feature for replicating the first plurality of data objects to the first target storage system using the first system configuration; the at least one translated first target operation feature is not in the first native replication operation; and the at least one translated first target operation feature is selected from parameters and syntax for the first target storage system; replicate the first storage bucket to the first target storage system 
The reasons for allowance of claim 9 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “selectively translating, by the source storage system, a first source replication operation to a first target replication operation compatible with the first system configuration, wherein: the first target replication operation includes at least one translated first target operation feature for replicating a first plurality of data objects in the first storage bucket to the first target storage system using the first system configuration; the at least one translated first target operation feature is not in the first source replication operation; and the at least one translated first target operation feature is selected from parameters and syntax for the first target storage system; replicating, by the source storage system, the first storage bucket to the first target storage system using the first target replication operation”. Claim 9 is found to be allowable for similar reasons as identified for claim 1.
The reasons for allowance of claim 16 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “means for selectively translating: a first source replication operation to a first target replication operation compatible with the first system configuration, wherein: the first target replication operation includes at least one translated first target operation feature for replicating the first plurality of data objects to the first target storage system using the first system configuration; and the at least one translated first target operation feature is not in the first source replication operation; the at least one translated first target operation feature is selected from parameters and syntax for the 
Dependent claims 2-8, 10-15, and 17-20 are allowable at least for the reasons cited above including all of the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Odulinski et al. (US 2010/0011014) – Summary wherein a data format transcoder is disclosed for transcoding requested data from a native format into a requested format.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135